DETAILED ACTION 
Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowability
The following addresses applicant’s remarks/amendments dated 5th November, 2021.  Claim(s) 1 and 6 were amended; Claim(s) 3-5, and 8-9 were cancelled, and No new Claim(s) were added.  Therefore, Claim(s) 1-2, 4, and 6-7 are pending in current application and are addressed below.  Examiner appreciates the courtesies extended by applicant throughout the prosecution of this application.

Benefit of an Earlier Filing
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Foreign Application No. KR10-2016-0135338 filed on 18th October, 2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/9/2021, 6/7/2018, 1/3/2018 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant’s arguments (Remarks Pg. 5 of 7) with respect to the amendment of Claim(s) 1-2 and 6-7; have been fully considered.

Applicant’s arguments (Remarks Pg. 5-6 of 7) with respect to the rejection of the Claim(s) under AlA 35 U.S.C. §112; have been fully considered and are persuasive based on the amended Claim(s); therefore, the rejection has been withdrawn.  

Allowable Subject Matter
Independent Claims 1 and 6; and Dependent Claims 2 and 7, are allowed.  The following is the examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the claimed limitations “an optimum frequency calculator configured to determine an optimum frequency using the excitation frequency which is generated in the transducer, wherein the excitation frequency is a frequency of an excitation freely oscillating in an excitation mode range between a transmission mode and a reception mode of the transducer, and a transmission pulse calibrator configured to calibrate a transmission pulse frequency in consideration of the optimum frequency, wherein the optimum frequency is an intermediate value between the excitation frequency and an anti-resonant frequency”, combinations in the claims, are neither anticipated nor found obvious over the art of record.  

Regarding Independent Claim 6, the claimed limitations “an optimum frequency using the excitation frequency which is generated in the transducer; and a transmission pulse frequency calibration step configured to calibrate, by the control unit, a transmission pulse frequency in 

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from 

/AMIE M NDURE/Examiner, Art Unit 3645       



/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645